Citation Nr: 0109609	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for progressive muscular 
atrophy, claimed as due to Agent Orange exposure.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran performed active duty from October 1966 to 
February 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an March 2000 rating decision of the RO.  

In September 1995, the RO denied the veteran's claim of 
service connection for progressive muscular atrophy on a 
direct basis-that is, without addressing the provisions of 
VA's Agent Orange regulations.  The veteran did not perfect 
an appeal of that decision.  

In the March 2000 rating decision currently on appeal, the RO 
denied his claim of service connection for progressive 
muscular atrophy as due to Agent Orange exposure and also 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection on a 
direct basis.  The veteran's Notice of Disagreement and 
Substantive Appeal addressed only the disability as claimed 
due to Agent Orange exposure.  

In addition, at a May 2000 hearing, the veteran alleged that 
he also developed a peripheral neuropathy.  He seemed to 
suggest that the progressive muscular atrophy was related to 
the claimed peripheral neuropathy.  In a December 2000 rating 
decision, the RO denied service connection for peripheral 
neuropathy.  A Notice of Disagreement has not been received.  

His representative addressed the issue involving peripheral 
neuropathy in a February 2001 brief to the Board; however, 
the representative failed to address the disability on 
appeal-progressive muscular atrophy.  The RO should have the 
status of this issue verified by the veteran.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

At his hearing, the veteran alleged that he was treated by 
Willie M. Costa, M.D., for his disability.  The RO should 
assist the veteran in obtaining Dr. Costa's medical records.  

In addition, since the veteran has not undergone a VA 
examination in this regard, the RO should arrange for an 
examination to ascertain the nature and etiology of the 
claimed disability.  

At his hearing, the veteran referred to Social Security 
benefits.  It is unclear whether the veteran is receiving any 
such benefits, but the evidence on which an award of such 
benefits was based may be probative.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for progressive muscular 
atrophy since service, particularly any 
such health care providers who have 
attributed the disability to Agent Orange 
exposure.  The RO should specifically 
inquire of information for Willie M. 
Costa, M.D.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should contact the veteran and 
inquire whether he is receiving 
disability benefits from the Social 
Security Administration.  If so, the RO 
should take appropriate steps in order to 
obtain copies of the medical evidence on 
which the decision to award SSA 
disability benefits was based.  

3.  Then, the RO should arrange for 
another VA examination to determine the 
nature and likely etiology of the claimed 
progressive muscular atrophy.  The claims 
folder must be made available to, and 
reviewed by, the examiner prior to the 
requested study.  All appropriate testing 
should be done in this regard.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
likelihood that the veteran has current 
disability manifested by progressive 
muscular atrophy due to herbicide 
exposure or other disease or injury that 
was incurred in or aggravated by service.  
A complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




